By the Court,

Marcy, J.
Doubts may well be entertained whether an action at law will lie for a deceitful and false representation of title in the vendor of real estate. Such an *32action has not as yet, I believe, been sustained, except it may j-,e jn some 0f the states where the same tribunal is possess-ed °f equity jurisdiction as well as the powers of a court of common law. There is, however, no occasion now to ex- . . ’ amine that question; for I am of opinion that the replications are not a good answer to the pleas of the statute of limitations. By that statute, it is enacted that all actions upon the case shall be commenced within six years next after the cause of such actions accrued, and not after. No language can be more explicit. This statute has been considered as not applying in terms to courts of equity, but it has been adopted by them as a reasonable rule to be applied in analogous cases, taking however a greater latitude in allowing exceptions to it than courts of law are permitted to do. Whether the fraudulent conduct of the .defendant, in concealing from the plaintiff a knowledge that a cause of action had accrued to him until the usual time of limitation mentioned in the statute has elapsed, will be an answer to a plea setting up the statute, is a question which has, within a few years, been ably discussed in this court, and deliberately settled. In the case of Troup v. The Executors of Smith, 20 Johns. R. 33, a replication alleging fraudulent concealment of the cause of action from the plaintiff in avoidance of such a plea was overruled. All -the authorities that were urged in favor of the replications in this case were considered by the court in that, and answered in a satisfactory manner. That casé settled the law which applies to and must govern this case. The same doctrine has recently been held in the king’s bench, 5 Barn. & Cress. 149. It was there decided that the statute of limitations is a bar to an action of trover, commenced more than six years after the conversion, although the plaintiff did not know of the conversion till within that period. The cause of action arose when the deceit was practised at the sale, and that being more than six years before this suit was commenced, the pleas interpose a complete bar to the action.
Judgment for the defendant.